
	

113 HR 1469 IH: Leave Ethanol Volumes at Existing Levels Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1469
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal certain amendments to the Clean Air Act
		  relating to the expansion of the renewable fuel program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Leave Ethanol Volumes at Existing
			 Levels Act or the LEVEL Act.
		2.Repeal of
			 expansion of Renewable Fuel Program
			(a)DefinitionsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended to read as follows:
				
					(1)DefinitionsIn this section:
						(A)Cellulosic
				biomass ethanolThe term cellulosic biomass ethanol
				means ethanol derived from any lignocellulosic or hemicellulosic matter that is
				available on a renewable or recurring basis, including—
							(i)dedicated energy
				crops and trees;
							(ii)wood and wood
				residues;
							(iii)plants;
							(iv)grasses;
							(v)agricultural
				residues;
							(vi)fibers;
							(vii)animal wastes
				and other waste materials; and
							(viii)municipal solid
				waste.
							The
				term also includes any ethanol produced in facilities where animal wastes or
				other waste materials are digested or otherwise used to displace 90 percent or
				more of the fossil fuel normally used in the production of ethanol.(B)Waste derived
				ethanolThe term waste derived ethanol means ethanol
				derived from—
							(i)animal wastes,
				including poultry fats and poultry wastes, and other waste materials; or
							(ii)municipal solid
				waste.
							(C)Renewable
				fuel
							(i)In
				generalThe term renewable fuel means motor vehicle
				fuel that—
								(I)(aa)is produced from grain,
				starch, oilseeds, vegetable, animal, or fish materials including fats, greases,
				and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, or other
				biomass; or
									(bb)is natural gas produced from a biogas
				source, including a landfill, sewage waste treatment plant, feedlot, or other
				place where decaying organic material is found; and
									(II)is used to
				replace or reduce the quantity of fossil fuel present in a fuel mixture used to
				operate a motor vehicle.
								(ii)InclusionThe
				term renewable fuel includes—
								(I)cellulosic biomass
				ethanol and waste derived ethanol; and
								(II)biodiesel (as
				defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C.
				13220(f))) and any blending components derived from renewable fuel (provided
				that only the renewable fuel portion of any such blending component shall be
				considered part of the applicable volume under the renewable fuel program
				established by this subsection).
								(D)Small
				refineryThe term small refinery means a refinery
				for which the average aggregate daily crude oil throughput for a calendar year
				(as determined by dividing the aggregate throughput for the calendar year by
				the number of days in the calendar year) does not exceed 75,000
				barrels.
						.
			(b)Renewable fuel
			 programParagraph (2) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(2)) is amended as follows:
				(1)RegulationsClause (i) of subparagraph (A) is amended
			 by striking the last sentence.
				(2)Applicable
			 volumes of renewable fuelSubparagraph (B) is amended to read as
			 follows:
					
						(B)Applicable
				volumeFor the purpose of
				subparagraph (A), the applicable volume of renewable fuel for each calendar
				year shall be 7,500,000,000
				gallons.
						.
				(c)Applicable
			 percentagesParagraph (3) of section 211(o) of the Clean Air Act
			 (42 U.S.C. 7545(o)(3)) is amended as follows:
				(1)In subparagraph
			 (A), by striking each of calendar years 2005 through 2021 and
			 inserting each calendar year.
				(2)In subparagraph
			 (A), by striking transportation fuel, biomass-based diesel, and
			 cellulosic biofuel and inserting gasoline.
				(3)In subparagraph
			 (B)(i), by striking each of calendar years 2005 through 2021 and
			 inserting each calendar year.
				(4)In subparagraph
			 (B), by striking transportation fuel and inserting
			 gasoline in clause (ii)(II).
				(d)Cellulosic
			 biomass ethanol or waste derived ethanolParagraph (4) of section
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(4)) is amended to read as
			 follows:
				
					(4)Cellulosic
				biomass ethanol or waste derived ethanolFor the purpose of paragraph (2), 1 gallon
				of cellulosic biomass ethanol or waste derived ethanol shall be considered to
				be the equivalent of 2.5 gallons of renewable
				fuel.
					.
			(e)Credit
			 programParagraph (5) of
			 section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(5)) is amended by
			 striking subparagraph (E).
			(f)Waivers
				(1)In
			 generalParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended—
					(A)in subparagraph
			 (A), by striking , by any person subject to the requirements of this
			 subsection, or by the Administrator on his own motion; and
					(B)by inserting
			 State before petition for a waiver in
			 subparagraph (B).
					(2)Cellulosic
			 biofuelParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended by striking subparagraph (D).
				(3)Biomass-based
			 dieselParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended by striking subparagraphs (E) and (F).
				(g)Periodic
			 ReviewsSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)) is amended by striking paragraph (11).
			(h)Savings
			 clauseSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is
			 amended by striking paragraph (12).
			(i)RegulationsSection
			 211 of the Clean Air Act (42 U.S.C. 7545) is amended by striking paragraph (2)
			 of subsection (v).
			(j)Other
			 provisions
				(1)Environmental
			 and resource conservation impactsSection 204(b) of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140) is repealed.
				(2)Effective date,
			 savings provision, and transition rulesSection 210 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140) is repealed.
				(k)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1 of the first calendar year following the date of enactment of this
			 Act.
			(l)Estimates for
			 first calendar yearPrior to
			 January 1 of the first calendar year following the date of enactment of this
			 Act—
				(1)the Administrator
			 of the Energy Information Administration shall provide to the Administrator of
			 the Environmental Protection Agency an estimate, under section 211(o)(3) of the
			 Clean Air Act, as amended by this Act, with respect to such calendar year, of
			 the volumes of gasoline projected to be sold or introduced into commerce in the
			 United States; and
				(2)based on the
			 estimate provided under paragraph (1), the Administrator of the Environmental
			 Protection Agency shall determine and publish in the Federal Register, with
			 respect to such calendar year, the renewable fuel obligation for such calendar
			 year under section 211(o)(3) of the Clean Air Act, as amended by this
			 Act.
				3.Prohibition of
			 authorization of higher ethanol blends
			(a)ProhibitionNotwithstanding
			 any provision of the Clean Air Act (42 U.S.C. 7401 et seq.), the Administrator
			 of the Environmental Protection Agency may not permit or authorize (including
			 by granting a wavier through the fuels and fuel additives waiver process under
			 section 211(f)(4) of such Act (42 U.S.C. 7545(f)(4))) the introduction into
			 commerce of gasoline that—
				(1)contains greater
			 than 10-volume-percent ethanol;
				(2)is intended for
			 general use in conventional gasoline-powered onroad or nonroad vehicles or
			 engines; and
				(3)is not, on or
			 before the date of enactment of this Act—
					(A)registered in
			 accordance with section 211(b) of such Act (42 U.S.C. 7545(b)); and
					(B)lawfully sold in
			 the United States.
					(b)Repeal of
			 existing waivers
				(1)In
			 generalAny waiver described in paragraph (2) is repealed and
			 shall have no force or effect.
				(2)WaiverA
			 waiver described in this paragraph—
					(A)is a waiver
			 granted pursuant to section 211(f)(4) of the Clean Air Act (42 U.S.C.
			 7545(f)(4)) prior to the date of enactment of this Act that permits or
			 authorizes the introduction into commerce of gasoline that contains greater
			 than 10-volume-percent ethanol for general use in conventional gasoline-powered
			 onroad or nonroad vehicles or engines; and
					(B)includes the
			 following:
						(i)Partial
			 Grant and Partial Denial of Clean Air Act Waiver Application Submitted by
			 Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15
			 Percent; Decision of the Administrator published at 75 Fed. Reg. 68094
			 (November 4, 2010).
						(ii)Partial
			 Grant of Clean Air Act Waiver Application Submitted by Growth Energy To
			 Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of
			 the Administrator published at 76 Fed. Reg. 4662 (January 26,
			 2011).
						(3)ExceptionParagraph
			 (1) shall not apply with respect to a waiver to the extent such waiver permits
			 or authorizes the introduction into commerce of gasoline—
					(A)that is described
			 in paragraph (2)(A); and
					(B)
			 that is, on or before the date
			 of enactment of this Act—
						(i)registered in
			 accordance with section 211(b) of the Clean Air Act (42 U.S.C. 7545(b));
			 and
						(ii)lawfully sold in
			 the United States.
						(c)StudyNot later than 2 years after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 shall conduct, and submit to Congress the results of, a comprehensive study
			 on—
				(1)the effects of the
			 introduction into commerce of an ethanol-gasoline blend described in subsection
			 (b)(2)(A) on consumer products, including—
					(A)onroad and nonroad
			 vehicles;
					(B)nonroad engines
			 (such as lawn mowers); and
					(C)any other
			 applicable gasoline-powered vehicles, engines, and devices;
					(2)the impact of an ethanol-gasoline blend
			 described in subsection (b)(2)(A) on—
					(A)engine performance
			 of conventional gasoline-powered onroad and nonroad vehicles and nonroad
			 engines;
					(B)emissions from the use of the blend;
			 and
					(C)materials compatibility and consumer safety
			 issues associated with the use of such blend (including the identification of
			 insufficient data or information for some or all of such vehicles and engines
			 with respect to each of the issues described in this subparagraph and
			 subparagraphs (A) and (B)); and
					(3)the ability of
			 wholesale and retail gasoline distribution infrastructure, including bulk
			 storage, retail storage configurations, and retail equipment (including
			 certification of equipment compatibility by independent organizations), to
			 introduce such an ethanol-gasoline blend into commerce without widespread
			 intentional or unintentional misfueling by consumers.
				
